                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


M&E BAKERY HOLDINGS, LLC D/B/A                  )
BITTERSWEET and BLOWTIQUE, LLC,                 )
                                                )
             Plaintiffs,                        )
                                                )
             vs.                                )      Case No. 20 C 5849
                                                )
WESTFIELD NATIONAL INSURANCE                    )
COMPANY,                                        )
                                                )
             Defendant.                         )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      The plaintiffs in this case are two Chicago-based businesses—Bittersweet, a

pastry shop and café, and Blowtique, a salon that offers hair and makeup services. The

plaintiffs purchased commercial property insurance from the defendant, Westfield

National Insurance Company. The insurance policies provided coverage to Bittersweet

from November 11, 2019 to November 11, 2020 and to Blowtique from February 1,

2020 to February 1, 2021.

      On March 20, 2020, Illinois Governor J.B. Pritzker, through an executive order,

suspended operations of non-essential businesses due to the coronavirus pandemic.

City of Chicago Mayor Lori Lightfoot issued similar orders based on her emergency

powers. The plaintiffs complied with these orders and contend that they lost business

income as a result of suspending their operations in Chicago. They filed claims under

their insurance policies to recover for those losses, but Westfield denied the claims.
The plaintiffs filed this lawsuit seeking to recover amounts they contend are due under

various policy provisions.

       In their complaint, the plaintiffs allege that their losses are insured under the

"business income" and "civil authority" provisions in their insurance policies; they seek a

declaratory judgment that their claims are covered. They also assert claims for breach

of contract based on Westfield's denial of coverage under these same provisions and

contend that Westfield is subject to a statutory penalty for bad faith denial of coverage.

In the alternative, the plaintiffs assert two claims on behalf of a putative class of those

similarly situated, alleging unjust enrichment and violations of the Illinois Consumer

Fraud and Deceptive Business Practices Act (ICFA).

       Westfield has moved to dismiss the plaintiffs' claims under Federal Rule of Civil

Procedure 12(b)(6). It argues that the "business income" and "civil authority"

provisions—which are identical and included in both plaintiffs' insurance policies—do

not cover the plaintiffs' alleged losses and that an exclusion for losses caused by a virus

precludes coverage.

                                       Background

       As indicated, the plaintiffs in this lawsuit are Chicago-based businesses that

purchased commercial property insurance policies from Westfield, an insurance

company based in Ohio. During the policy period, the novel coronavirus began to

spread worldwide. In March 2020, Illinois state and local authorities issued orders

suspending the operations of non-essential businesses to minimize the spread of the

virus. The plaintiffs contend that they complied with these orders and consequently lost

business income. They filed insurance claims with Westfield, seeking to recover



                                              2
amounts under two distinct provisions of the policy: business income and civil authority.

       The business income provision under the insurance policy reads as follows:

       We will pay for the actual loss of Business Income you sustain due to the
       necessary suspension of your "operations" during the "period of
       restoration". The suspension must be caused by direct physical loss of or
       damage to property at the described premises. The loss or damage must
       be caused by or result from a Covered Cause of Loss. With respect to loss
       of or damage to personal property in the open or personal property in a
       vehicle, the described premises include the area within 100 feet of such
       premises.

Pls.' Ex. B, Salon Ins. Policy, at 23-25 (dkt. no. 1-2); Def.'s Ex. 1, Bakery Ins. Policy, at

29-31 (dkt. no. 15-1). The civil authority provision reads as follows:

       When a Covered Cause of Loss causes damage to property other than
       property at the described premises, we will pay for the actual loss of
       Business Income you sustain and necessary Extra Expense caused by
       action of civil authority that prohibits access to the described premises,
       provided that both of the following apply:

              (1) Access to the area immediately surrounding the damaged
       property is prohibited by civil authority as a result of the damage, and the
       described premises are within that area but are not more than one mile
       from the damaged property; and
              (2) The action of civil authority is taken in response to dangerous
       physical conditions resulting from the damage or continuation of the
       Covered Cause of Loss that caused the damage, or the action is taken to
       enable a civil authority to have unimpeded access to the damaged
       property.

Bakery Ins. Policy at 32; Salon Ins. Policy at 26.

       The plaintiffs contend that each of these provisions of the Westfield policy covers

their losses. In response, Westfield makes two arguments. First, it contends that the

plaintiffs' losses are not covered by either of these provisions. Second, it says another

provision—a "virus exclusion"—bars the plaintiffs' claims for coverage. The virus

exclusion provision reads as follows:




                                              3
       We will not pay for loss or damage caused directly or indirectly by any of
       the following. Such loss or damage is excluded regardless of any other
       cause or event that contributes concurrently or in any sequence to the
       loss. These exclusions apply whether or not the loss event results in
       widespread damage or affects a substantial area.

       ...

       j. Virus Or Bacteria
              (1) Any virus, bacterium or other microorganism that induces or is
       capable of inducing physical distress, illness or disease.

Bakery Ins. Policy at 41, 43; Salon Ins. Policy at 35, 37. The plaintiffs argue that

Westfield's reading of the virus exclusion in the insurance contract is overbroad and that

the exclusion does not bar coverage for their losses under the business income and civil

authority provisions.

       The plaintiffs filed this lawsuit against Westfield in October 2020. In the

complaint, they assert several claims. In count 1, the plaintiffs seek a declaratory

judgment that their losses are insured under Westfield's policies; Westfield has waived

any applicable defenses; and it is obligated to pay the plaintiffs for the full amount of

their losses. In count 2, the plaintiffs assert a breach of contract claim based on

Westfield's refusal to cover their losses. They say that Westfield breached its

obligations under the insurance contract when it denied their claims under the business

income and civil authority provisions. See Pls.' Ex. C (dkt. no. 1-3); Pls.' Ex. D (dkt. no.

1-4). Bittersweet contends that it is entitled to $600,000 in lost business income;

Blowtique alleges that it is entitled to $132,000 in lost business income. In count 3, the

plaintiffs allege that Westfield is subject to a statutory penalty for bad faith denial of

insurance because its denial was vexatious, unreasonable, improper, and unjustified.

Hence, the plaintiffs contend that they are entitled to additional monetary relief pursuant



                                               4
to a statutory penalty—$60,000 each. See 215 Ill. Comp. Stat. 5/154.6 (Illinois civil

statute that imposes liability for "improper claims practice"); see 215 Ill. Comp. Stat.

5/155 (Illinois civil statute imposing penalty on insurers for vexatious and unreasonable

action or delay in settling claims).

       In the alternative, the plaintiffs assert two class action claims on behalf of

themselves and all other insureds similarly situated. In count 4, the plaintiffs assert a

claim of unjust enrichment under Illinois law and in count 5, the plaintiffs contend that

Westfield violated the ICFA. Westfield has moved to dismiss all of the claims under

Rule 12(b)(6).

                                        Discussion

       On a motion to dismiss for failure to state a claim, the Court takes the plaintiff's

factual allegations as true, draws reasonable inferences in the plaintiff's favor, and

assesses whether the plaintiff has asserted a plausible basis for relief. See, e.g.,

Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir. 2015) (citing Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)).

       The parties agree that the insurance policy is governed by Illinois law. See

Compl. ¶¶ 41, 54, 83 (dkt. no. 1); Def.'s Opening Mem. at 5-6 (dkt. no. 15). The Court

will therefore apply Illinois law to the parties' insurance contract dispute. Importantly,

construction of an insurance policy is a question of law. Country Mut. Ins. Co. v. Livorsi

Marine, Inc., 222 Ill. 2d 303, 309, 856 N.E.2d 338, 342 (2006). "When construing the

language of an insurance policy, a court is to ascertain and give effect to the intentions

of the parties as expressed by the words of the policy." Id. at 311, 856 N.E.2d at 342-

43. "An insurance policy must be construed as a whole, giving effect to every



                                              5
provision." Id. "If the words used in the policy are unambiguous, they are given their

plain, ordinary, and popular meaning." Id. "Although insurance policies are construed

liberally in favor of coverage, this rule of construction comes into play only when the

policy language is ambiguous." Id. "Words are ambiguous if they are reasonably

susceptible to more than one interpretation, not simply if the parties can suggest

creative possibilities for their meaning, and a court will not search for ambiguity where

there is none." Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 223 Ill. 2d 352, 363, 860

N.E.2d 307, 314 (2006) (citations omitted).

       As indicated, the plaintiffs allege that they are entitled to recover for loss of

business income caused by state and local coronavirus closure orders under the

business income and civil authority provisions of the insurance policy. They also

contend that in denying coverage, Westfield acted in bad faith under Illinois law. See

Compl. ¶¶ 104-11. In their response brief, the plaintiffs say that they "reasonably

anticipated that their substantial losses, due to Closure Orders, would be covered [by

Westfield's policies]." Pls.' Resp. Mem. at 19 (dkt. no. 22). "At the pleadings stage," the

plaintiffs contend, "[they] should be entitled to conduct discovery into whether that

expectation was correct, and whether Defendant's coverage denial was vexatious." Id.

       In response, Westfield argues that "each Plaintiff's Policy contains an express

exclusion for loss or damage caused by any virus." Def.'s Opening Mem. at 4; see

Bakery Ins. Policy at 41, 43; see Salon Ins. Policy at 35, 37. This virus exclusion,

Westfield says, is "clear and unambiguous" and "unequivocally bars coverage" under

the business income and civil authority provisions. Def.'s Opening Mem. at 17. Further,

Westfield says that the plaintiffs' own observation in their complaint—that Illinois's



                                              6
governor and Chicago's mayor ordered non-essential businesses to close to slow or

stop the spread of the coronavirus—reflects that "there can be no question that a 'virus'

is the ultimate cause of Plaintiffs' alleged losses." Id. at 18. Westfield also contends

that the plaintiffs' argument—that the closure orders, not the virus, caused their

losses—lacks merit. Id. In response, the plaintiffs reiterate that they "sustained losses

as a result of the Closure Orders" and that "[t]heir operations were shut down solely

because of the Closure Orders, not because anyone on their properties suffered an

infection that then shut down operations." Pls.' Resp. Mem. at 16. They contend that

"[u]nder the Closure Order Basis for Coverage, the virus exclusion is dead on arrival."

Id.

A.     Coverage-related claims

       The Court notes that the virus exclusion in Westfield's insurance policy is

substantially similar to the provision at issue in another case this Court recently decided.

See Dental Experts, LLC v. Massachusetts Bay Ins. Co., No. 20 C 5887, 2021 WL

1722781, at *3 (N.D. Ill. May 1, 2021) (Kennelly, J.) (Exclusion stating that "[w]e will not

pay for loss or damage caused by or resulting from any virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or

disease."). In that case, the Court concluded that the "virus exclusion is plain and

unambiguous: it excludes loss or damage caused by or resulting from any virus."

Dental Experts, LLC, 2021 WL 1722781, at *4 (internal quotation marks omitted and

emphasis in original).

       In this case, Westfield's policy provides that it excludes loss "caused directly or

indirectly by . . . [a]ny virus . . . that induces or is capable of inducing physical distress,



                                               7
illness or disease." Bakery Ins. Policy at 41, 43; Salon Ins. Policy at 35, 37. The Court

concludes that the virus exclusion unambiguously excludes claims for the loss of

business income indirectly caused by a virus. As such, the plaintiffs' argument that the

closure orders, not the coronavirus, caused their loss of business income, lacks merit:

the closure orders were issued because of the coronavirus pandemic. Thus the loss of

income was an indirect result of the coronavirus and is therefore excluded from

coverage. In Dental Experts, the Court rejected an argument by the insured that is

indistinguishable from the one the plaintiffs make here:

      Given the “resulting from” language, Dental Experts' argument—that the
      shutdown orders, not the virus caused loss of business income—lacks
      merit. The shutdown orders were enacted in direct response to the
      coronavirus global pandemic; it therefore follows that within the meaning
      of the policy, any business income loss Dental Experts suffered due to a
      shutdown order resulted from the virus even if it one could say that the
      loss was not caused directly by the virus.

      Although the Seventh Circuit has not addressed whether a virus exclusion
      provision in an insurance policy bars an insured party from claiming loss of
      business income due to the coronavirus pandemic, several judges of this
      Court have concluded—in similar coronavirus-related insurance cases—
      that it does. See, e.g., Riverwalk Seafood Grill Inc. v. Travelers Cas. Ins.
      Co., No. 20 C 3768, 2021 WL 81659, at *3 (N.D. Ill. Jan. 7, 2021) ("[T]he
      plain language of the Virus Exclusion is dispositive here and requires the
      Court to dismiss [plaintiff's] Complaint").

      Judge Kocoras explained in Riverwalk that the virus exclusion provision
      unambiguously covered coronavirus-related claims. Id.; see also Firenze
      Ventures LLC v. Twin City Fire Ins. Co., No. 20 C 4226, 2021 WL
      1208991, at *4 (N.D. Ill. Mar. 31, 2021) ("[T]he court joins other courts to
      have interpreted comparable [virus exclusion] policy language in the same
      manner"); Sojo's Studios, Inc. v. Citizens Ins. Co., No. 20 C 4780, 2021
      WL 837623, at *2 (N.D. Ill. Mar 4, 2021) ("There is simply no doubt as to
      what the Virus Exclusion means and Plaintiffs' litigation tactics, however
      clever, cannot override clear, sweeping, and unambiguous language.");
      Mashallah, Inc. v. West Bend Mut. Ins. Co., No. 20 C 5472, 2021 WL
      679227, at *2 (N.D. Ill. Feb. 22, 2021) (rejecting argument that "Governor
      Pritzker's COVID-19 orders are an independent intervening cause" and
      concluding that virus exclusion bars claims); AFM Mattress Co., LLC v.

                                            8
       Motorists Com. Mut. Ins. Co., No. 20 C 3556, --- F. Supp. 3d ---, 2020 WL
       6940984, at *2 (N.D. Ill. Nov. 25, 2020) ("Plaintiff's argument that its
       losses occurred because the Indiana and Illinois governmental entities
       issued shutdown orders, not because of the virus itself, is unpersuasive.").

Dental Experts, LLC, 2021 WL 1722781, at *4. For this reason, the Court concludes

that the plaintiffs' claim in count 2—that Westfield breached the insurance contracts

when it denied them coverage under the business income and civil authority

provisions—lacks merit. The same is true of the claim in count 1 that the plaintiffs are

entitled to a declaratory judgment that their losses are insured under the policies. The

Court dismisses these claims with prejudice, without leave to amend, because

amendment would be futile given the terms of the virus exclusion.

       In count 3 of their complaint, the plaintiffs allege that Westfield is subject to a

statutory penalty under 215 Ill. Comp. Stat. 5/154.6 and additional relief under 215 Ill.

Comp. Stat. 5/ 155 for "refusal to pay Plaintiffs' claims without conducting reasonable

investigations based on all available information" and its "failure to provide reasonable

and accurate explanations of the bases in its denials." Compl. ¶ 109. Section 155

provides a remedy to "insureds who encounter unnecessary difficulties resulting from an

insurance company's unreasonable and vexatious refusal to honor its contract with the

insured." First Ins. Funding Corp. v. Fed. Ins. Co., 284 F.3d 799, 807 (7th Cir. 2002)

(internal quotation marks omitted). But "when an insurer denies the claim of an insured

because no coverage exists, the insurer has not failed to honor its contractual

obligations under an insurance policy." Id. "As such, Illinois courts allow a cause of

action to proceed under Section 155 only if the insurer owed the insured benefits under

the terms of the policy." Id.

       In this case, as in Dental Experts, LLC, "the 'virus exclusion' in the insurance

                                              9
policy undercuts" the plaintiffs' claim that Westfield unjustifiably denied them coverage

based on the business income and civil authority provisions. See Dental Experts, LLC,

2021 WL 1722781, at *5. The Court therefore dismisses count 3 with prejudice.

B.     Alternative class action claims

       The plaintiffs assert two class action claims on behalf of themselves and similarly

situated businesses insured by Westfield. In count 4, they contend that Westfield was

unjustly enriched because Westfield "has continued to charge and accept full premium

payments as if their insureds' properties remained fully functional and operational."

Compl. ¶¶ 6, 113-131. Because the plaintiffs' businesses "have been physically

impaired by the Closure Orders" and they have "lost the means to generate . . .

revenue," "the "universe of risks for which [Westfield] would pay business interruption

and other claims are now mitigated or entirely absent." Id. Accordingly, the plaintiffs

allege, they are entitled to "receive a rebate of premium for the windfall that Westfield

kept for itself by reduced claims due to Closure Order shutdowns, partial operations

mandates and other constraints"; without a rebate, Westfield will be unjustly enriched.

Id. ¶ 7.

       To state a claim for unjust enrichment under Illinois law, a plaintiff must allege

that the "defendant has unjustly retained a benefit to the plaintiff's detriment and . . . the

defendant's retention of the benefit violates the fundamental principles of justice, equity,

and good conscience." See Blythe Holdings, Inc. v. DeAngelis, 750 F.3d 653, 658 (7th

Cir. 2014) (internal quotation marks omitted). The "doctrine of unjust enrichment has no

application," however, in a case "[w]here there is a specific contract that governs the

relationship of the parties." Guinn v. Hoskins Chevrolet, 361 Ill. App. 3d 575, 604, 836



                                              10
N.E.2d 681, 704 (2005). Although Illinois law (like federal procedural rules) does not

foreclose pleading in the alternative, a plaintiff "may not include allegations of an

express contract which governs the relationship of the parties, in the count[] for unjust

enrichment . . . ." Id. at 604, 836 N.E.2d at 704. In this case, the factual allegations

underlying the plaintiffs' unjust enrichment claim inescapably concern a contractual

dispute—Westfield's denial of insurance coverage and its retention of the premiums

paid for the insurance. Because the claim is premised upon a contractual relationship, it

cannot proceed.

       The plaintiffs attempt to get around the applicable law by suggesting that their

unjust enrichment claim sounds in tort and not contract, see id., but it is clear from the

complaint that their factual allegations entirely concern the parties' obligations under the

insurance contracts; their unjust enrichment claim is thus undeniably "premised on a

failure to fulfill contractual terms." Miller v. Lewis Univ., No. 20 C 5473, 2021 WL

1379488, at *6 (N.D. Ill. Apr. 11, 2021) (Kennelly, J.) (internal quotation marks omitted).

Accordingly, "dismissal of the unjust enrichment claim is appropriate." Id.; see Oyoque

v. DePaul Univ., --- F. Supp. 3d ---, 2021 WL 679231, at *5 (N.D. Ill. Feb. 21, 2021)

(Kennelly, J.) (dismissing unjust enrichment on similar grounds); see also Toulon v.

Cont'l Cas. Co., 877 F.3d 725, 742 (7th Cir. 2017) ("the district court was correct to

dismiss the count alleging unjust enrichment because [the plaintiff]'s claim of fraud and

statutory violation, upon which her unjust enrichment claim was based, were legally

insufficient and an express contract governed the parties' relationship").

       In count 5, the plaintiffs say that Westfield violated the ICFA, 815 Ill. Comp. Stat.

505/1. Compl. ¶¶ 132-146. Specifically, the plaintiffs contend that Westfield's "retention



                                             11
and collection of full and undiscounted / unrebated premiums" despite "not tak[ing] on

commensurate risk in supporting those premiums" from businesses affected by

closures, "are deceptive and unfair acts or practices prohibited by ICFA." Id. ¶ 140.

Further, they allege that Westfield's knowingly and intentionally "misrepresented and

omitted facts regarding the premium charged . . . and the commensurate risk actually

taken on and the coverage actually afforded." Id. ¶ 141. As a result, the plaintiffs

contend, they "suffered harm in the form of excess premiums paid in exchange for their

Policies." Id. ¶ 145.

       To state a claim under the ICFA, the plaintiff must allege "(1) a deceptive act or

practice by the defendant, (2) the defendant's intent that the plaintiff rely on the

deception, (3) the occurrence of the deception in the course of conduct involving trade

or commerce, and (4) actual damages to the plaintiff (5) proximately caused by the

deception." McIntosh v. Walgreens Boots All., Inc., 2019 IL 123626, ¶ 21.

       As Westfield contends, the plaintiffs are, via this claim, seeking to hold Westfield

liable for breaching the insurance policies; they cite no misrepresentations unconnected

with the policies themselves. The plaintiffs' complaint entirely concern the applicability

and construction of the insurance contracts, not any deceptive act or practice on the

part of Westfield. See Compl. ¶¶ 132-146. The plaintiffs appear to contend that

Westfield's enforcement of the contract—in "den[ying] coverage . . . and keeping its

windfall [of premiums]"—was a deceptive act. Pls.' Resp. Mem. at 24. But "[w]hen

allegations of consumer fraud arise in a contractual setting, the plaintiff must prove that

the defendant engaged in deceptive acts or practices distinct from any underlying

breach of contract." Greenberger v. GEICO Gen. Ins. Co., 631 F.3d 392, 399 (7th Cir.



                                             12
2011). "[A] deceptive act or practice involves more than the mere fact that a defendant

promised something and then failed to do it. That type of misrepresentation occurs

every time a defendant breaches a contract." Id. (internal quotation marks omitted).

       In this case, the plaintiffs' ICFA claim "is nothing more than an allegation of

breach of contract dressed up in Consumer Fraud Act clothing." Philadelphia Indem.

Ins. Co. v. Chicago Title Ins. Co., 771 F.3d 391, 403 (7th Cir. 2014). Illinois law is clear:

"[a] breach of contractual promise, without more, is not actionable under the Consumer

Fraud Act." Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill. 2d 100, 169, 835 N.E.2d

801, 844 (2005); see also Greenberger, 631 F.3d at 399 ("Here, as in Avery, the

consumer-fraud and contract claims rest on the same factual foundation; no distinct

deceptive acts are alleged."). For these reasons, the Court dismisses the plaintiffs'

ICFA claim.

                                        Conclusion

       For the foregoing reasons, the Court grants Westfield's motion to dismiss [dkt.

no. 14] the plaintiffs' complaint. Unless the plaintiffs file, by May 21, 2021, a motion for

leave to amend that attaches an amended complaint that states a viable claim, the

Court will enter judgment against them. The case is set for a telephonic status hearing

on May 28, 2021 at 9:45 a.m., using call-in number 888-684-8852, access code 746-

1053. Counsel should wait for the case to be called before announcing themselves.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: May 7, 2021



                                             13
